Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment filed on 06/08/2021. By this 
amendment,
Claims 1, 11-13, 17 have been amended.
Claims 1-20 are pending.
The application is a continuation of application #14/340,976, now Patent 
#10,402,319.

Claim Objections
The rejection is withdrawn.

Double Patenting
The rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-16, and 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2014/0089568, hereafter Chung, in view of Wakrat et al. (US 2011/0208896, hereafter Wakrat), and in view of Horner et al. (US 2019/0196973, hereafter Horner)
	With respect to independent claim 1, Chung recites
An apparatus, comprising: (fig. 1 and relevant texts)
a controller coupled to a memory via a command, address, and data bus, the controller including a queue configured to maintain respective information associated with each of a plurality of memory command and address pairs, (disclosing maintaining a multi-queue data structure #345 in the device controller #310 (fig. 2 and relevant texts) coupled to flash memory #370 (fig. 1 and relevant texts). The multi-queue data structure #345 includes command type, address, and data size for each memory command of a plurality of memory commands (figs. 3A-B and relevant texts). Each of the memory commands and respective 
wherein the respective information associated with each of a plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page identifier that indicates an address of memory cells of the memory being accessed; and (disclosing a function to perform a multi-plane read operation comprising reading page(s) from each of multiple planes of the memory #370 (paras 0044-0045 and 0070; fig. 2); and that suggests that the address may comprise a page address and corresponding plane address considered as page identifier and memory plane identifier)
wherein, using the respective information maintained in the queue, the controller is configured to provide a selected group of memory command and address pairs of the plurality of memory command and address pairs to an internal controller of the memory, (since a memory always has an internal controller and memory array; and thereby, in order to access the flash memory #370, the device controller #310 may provide a command, an address, and other information to the internal controller of the flash memory #370 the  to access the flash memory (figs. 1, 3A-B, 6, and relevant texts)) wherein the controller is configured to use the respective information maintained in the queue to identify elect individual memory command and address pairs of the plurality of memory command and address pairs capable of being concurrently executed at the memory, (the disclosure of performing multiple read operations in parallel (para 0070) suggests that the method has a function to select multiple read commands and corresponding addresses of the plurality of memory commands, associated with and execute individual memory command and address pairs of the plurality of memory command and address pairs capable of being concurrently executed for inclusion in a selected group of memory command and address pairs. (from the rejection above, Chung discloses executing individual memory command and address pairs of the plurality of memory command and address pairs capable of being concurrently executed for inclusion in a selected group of memory command and address pairs, but Chung does not explicitly disclose and discuss skipping a command, which may cause a collision)
	Chung recites
the respective information associated with each of a plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page identifier that indicates an address of memory cells of the memory being accessed
	But Chung does not explicitly recite
the respective information associated with each of a plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page type identifier that indicates a level of memory cells of the memory being accessed

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for managing memory commands of Chung, to include the method for managing memory commands of Wakrat. Therefore, the combination discloses the respective information associated with each of a plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page type identifier that indicates a level of memory cells of the memory being accessed. The person of ordinary skill in the art would have been motivated to apply the modification for selecting page type to access based on current needs or preferences; and thereby, allowing improved and optimized access performance of memory devices (Wakrat, para 0007))
Chung recites
execute individual memory command and address pairs of the plurality of memory command and address pairs capable of being concurrently executed for inclusion in a selected group of memory command and address pairs
But Chung does not explicitly recite
skip individual memory command and address pairs of the plurality of memory command and address pairs not capable of being concurrently executed for inclusion in a selected group of memory command and address pairs
However, Horner discloses a method for accessing a memory, comprising deactivating a read command when the corresponding read address may be collided with a write address of a write command of a group of memory access commands. The deactivation includes prohibiting the read command, which is supposed to be concurrently executed with the write command, to read the decoder from reading the row corresponding to the read address signal (para 0012). That means the method skips the read command and address pairs of the memory command and address pairs not capable of being concurrently executed for inclusion in a selected group of memory command and address pairs. Thus, this method is analogous to what has been done by Chung.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for managing memory commands of Chung, to include the method for accessing memory of Horner. Therefore, the combination discloses skip individual memory command and address pairs of the plurality of memory command and address pairs not capable of being concurrently executed for inclusion in a selected group of memory command and address pairs. The person of ordinary skill in the art would have been motivated to apply the modification for allowing reading a memory word approximately concurrently with the writing of the respective memory word to the memory array (Horner, para 0012))


The apparatus of claim 1, wherein the queue is configured to store the corresponding memory plane identifier in a first field for an entry corresponding, to one of the plurality of memory command and address pairs. (according to the rejection for claim 1, the multi-queue data structure #345 comprises a plurality of queues, each is associated with a memory command and has a plurality of fields; and corresponding memory plane address, considered as a memory plan identifier, is stored in one of the fields (figs. 5-6 and relevant texts; fig. 1: memory planes CE0-CE3) 

With respect to claim 4, the combination of Chung and Wakrat recites
The apparatus of claim 3, wherein the queue is configured to store the corresponding page type identifier in a second field for the entry corresponding to the one of the plurality of memory command and address pairs. (according to the rejection for claim 1, Wakrat discloses each address vector, associated with a memory command, comprising includes an indicator, specifying a page either a SLC or MLC type page, in one of the fields of the address vector (fig. 2 and relevant texts))

With respect to claim 5, Chung recites
The apparatus of claim 4, wherein the queue is configured to store an address identifier in a third field for the entry corresponding to the one of the plurality of memory command and address pairs. (according to the rejection for claim 1, Chung discloses 

With respect to claim 6, Chung recites
The apparatus of claim 1, wherein the selected group of memory command and address pairs are each associated with a different memory plane identifier. (the disclosure of executing read commands in parallel to read data from different memory planes CE0 and CE1 (para 0070) suggests that each read command and address pair of the selected group of read commands and address pairs (see the rejection for claim 1) is associated with a different memory plane)

With respect to claim 7, the combination of Chung and Wakrat recites
The apparatus of claim 1, wherein the selected group of memory command and address pairs are each directed to a common page type identifier. (the disclosure of selecting either SLC page or MLC page based on “the storage reliability, storage performance, or storage speed desired for data currently being stored” (para 0032) for memory commands 0033) indicates that Wakrat may direct the selected memory commands to a common SLC page or MLC page. Typically, if speed is a requirement, Wakrat may allocate the SLC page as a common page for writing, because the SLC page provide higher write speed than that of the MLC page)  

With respect to claim 9, the combination of Chung and Wakrat recites
The apparatus of claim 1, wherein the memory includes non-volatile memory. (Chung discloses nonvolatile memories #124 (fig. 1))

With respect to claim 10, the combination of Chung and Wakrat recites
The apparatus of claim 1, wherein commands of each of the selected group of memory command and address pairs are one of a program command, a read command, or an erase command. (Wakrat discloses a method for managing access commands in an apparatus comprising a non-volatile memory (abstract and para 0005), wherein the access commands include a program command, a read command, or an erase command (para 0033))

With respect to independent claim 11, Chung recites
A method, comprising: (abstract)
maintaining, at a controller coupled to a memory via a bus, a queue that includes respective information associated with each, of a plurality of memory command and address pairs to be executed at the memory, (disclosing maintaining a multi-queue data structure #345 in the device controller #310 (fig. 2 and relevant texts) coupled to flash memory #370 (fig. 1 and relevant texts). The multi-queue data structure #345 includes command type, address, and data size for each memory command of a plurality of memory commands (figs. 3A-B and relevant texts). Each of the memory commands and respective address may be considered as a pair to be executed at the flash memory #370 (paras 0042 and 0045; fig. 7 and relevant texts)) wherein the respective information associated with each of the plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page type identifier that indicates a level of memory cells of the memory being accessed; and selecting by electing individual memory command and address pairs of the plurality of memory command address pairs capable of being concurrently executed at the memory the queue, and skipping individual command and address pairs of the plurality of memory command and address pairs not capable of being concurrently executed from the queue; and providing the selected group of memory command and address pairs to the memory to be executed concurrently. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 11)

With respect to claim 12, the combination of Chung and Wakrat recites
The method of claim 11, further comprising selecting the individual memory command and address pairs of the plurality of memory command address pairs having a common page type identifier for inclusion in a selected group of memory command and address pairs. (the disclosure of selecting either SLC page or MLC page based on “the storage reliability, storage performance, or storage speed desired for data currently being stored” (para 0032) for memory commands 0033) indicates that Wakrat may direct the selected memory commands to a common SLC page or MLC page. Typically, if speed is a requirement, Wakrat may allocate the SLC page as a common page for writing, because the SLC page provide higher write speed than that of the MLC page)  

With respect to claim 13, Chung recites
The method of claim 12, further comprising selecting the individual memory command and address pairs of die plurality of memory command and address pairs associated a different respective memory plane identifier for inclusion in the selected group of memory command and address pairs. (the disclosure of executing read commands in parallel to read data from different memory planes CE0 and CE1 (para 0070) suggests that each read command and address pair of the selected group of read commands and address pairs (see the rejection for claim 1) is associated with a different memory plane. The execution of the read commands in parallel suggests that the read commands are included in the same group of memory command and address pairs)

With respect to claim 14, Chung recites
The method of claim 11, further comprising storing, in the queue, the corresponding memory plane identifier in a first field for an entry corresponding to one of the plurality of memory command and address pairs. (according to the rejection for claim 1, the multi-queue data structure #345 comprises a plurality of queues, each is associated with a memory command and has a plurality of fields; and corresponding memory plane address, considered as a memory plan identifier, is stored in one of the fields (figs. 5-6 and relevant texts; fig. 1: memory planes CE0-CE3)

With respect to claim 15, the combination of Chung and Wakrat recites
The method of claim 14, further comprising storing, in the queue, the corresponding page type, identifier in a second, field for the entry corresponding to the one of the plurality of memory command and address pairs. (according to the rejection for claim 1, Wakrat discloses each address vector, associated with a memory command, comprising includes an indicator, specifying a page either a SLC or MLC type page, in one of the fields of the address vector (fig. 2 and relevant texts))

With respect to claim 16, Chung recites
The method of claim 15, further comprising storing, in the queue, an address identifier in a third field for the entry corresponding to the one of the plurality of memory command and address pairs. (according to the rejection for claim 1, Chung discloses storing corresponding page address, considered as a page identifier, in one of the fields of corresponding queue (fig. 6))

With respect to claim 19, the combination of Chung and Wakrat recites
The method of claim 11, wherein the memory includes non-volatile memory. (Chung discloses nonvolatile memories #124 (fig. 1))

With respect to claim 20, the combination of Chung and Wakrat recites
The method of claim 11, wherein commands of each of the selected group of memory command and address pairs are one of a program command, a read command, or an erase command. (Wakrat discloses a method for managing access commands in an apparatus comprising a non-volatile memory (abstract and para 0005), wherein the access commands include a program command, a read command, or an erase command (para 0033))

Claims 2 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2014/0089568, hereafter Chung, in view of Wakrat et al. (US 2011/0208896, hereafter Wakrat), and in view of Horner et al. (US 2019/0196973, hereafter Horner), as applied to claims 1 and 11 above, in view of Flynn et al. (US 2010/0211737, hereafter Flynn)
With respect to claim 2, the combination of Chung and Wakrat recites
The apparatus of claim 1, wherein the controller is configured to select the group of memory command and address pairs from the memory command and address pairs based on some methodology. (Chung discloses the controller is configured to select and issue, in parallel, the group of memory command and address pairs from the memory command and address pairs using multi-queue data structure (para 0070; fig. 3B and 5 and relevant texts), which may be considered as an implementation of some methodology.
The combination of Chung and Wakrat recites
to select the group of memory command and address pairs from the memory command and address pairs based on some methodology
But the combination of Chung and Wakrat does not explicitly recite
to select the group of memory command and address pairs from the memory command and address pairs based on a first in first out methodology
However, Flynn disclose selecting commands for sending to a memory based on in first-in, first-out methodology (para 0158), analogous to what has been done by the combination of Chung and Wakrat.


With respect to claim 17, the combination of Chung and Wakrat recites
The method of claim 11, further comprising selecting the individual memory command and address pairs of the plurality of memory command address pairs for inclusion in the selected group of memory' command and address pairs based on a first in, first out methodology. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 17)

Claim 8 and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2014/0089568, hereafter Chung, in view of Wakrat et al. (US 2011/0208896, hereafter Wakrat), and in view of Horner et al. (US 2019/0196973, hereafter Horner), as applied to claim 1 above, in view of in view of Frickey et al. (US 2014/0173174, hereafter Frickey)
With respect to claim 8, the combination of Chung and Wakrat recites
The apparatus of claim 1, wherein the corresponding page type identifier indicates a type of memory page. (Wakrat discloses a method for accessing nonvolatile (NVM) memory devices, comprising in which each command associated with an indicator #202 that specifies a page type of SLC or MLC page to be accessed (para 0030; fig. 2 and relevant texts)
The combination of Chung and Wakrat recites
the corresponding page type identifier indicates a type of memory page
But the combination of Chung and Wakrat does not explicitly recites
the corresponding page type identifier indicates an upper page or a lower page
However, Frickey discloses a method for accessing memory pages of a flash memory (abstract and para 0009), comprising checking a read address of a read command to determine whether the page to be accessed is a lower page or an upper page (para 0020). That means the read address contains some indicator that specifies the page type. Thus, this method is analogous to what has been done by the combination. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for storing page type indicator of Wakrat, to include the method for storing page type indicator of Frickey. Therefore, the combination discloses the corresponding page type identifier indicates an upper page or a lower page. The person of ordinary skill in the art would have been motivated to apply the modification for using multiple pages of MLC to increase storage capacity (Frickey, para 0004))

With respect to claim 18, the combination of Chung and Wakrat recites
The method of claim 11, wherein the corresponding page type identifier indicates an upper page or a lower page. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 18)

Response to Arguments
Applicant’s arguments, see the Remarks, filed 06/08/2021, with respect to the rejection(s) of claim(s) 1-20 under AIA  USC 35 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TT/
/RYAN BERTRAM/Primary Examiner, Art Unit 2137